DETAILED ACTION
This is a first office action in response to application no. 17/002,190 filed on August 25, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Application Publication no. 2009/0062649) in view of Jia (US Patent Application Publication no. 2014/0003524), and further in view of Hallapuro et al. (US Patent Application Publication no. 2004/0062307).

Regarding claims 1 and 10, Li et al. discloses a computer-implemented method and system for processing video content (See [0054]), comprising: determining a plurality of intermediate interpolation coefficients of an interpolation filter (See Li [0026]), wherein the plurality of intermediate interpolation coefficients are determined: based on positions of a plurality of integer samples respectively (See Li [0027]).
It is noted that Li is silent about a method wherein based on fractional reference positions of a plurality of fractional samples respectively determining a plurality of integer interpolation coefficients of the interpolation filter by rounding the plurality of intermediate interpolation coefficients to a plurality of integers respectively; and applying the plurality of integer interpolation coefficients on a picture. 
However, Jia teaches processing video content wherein based on fractional reference positions of a plurality of fractional samples respectively (See Jia [0053]), determining a plurality of integer interpolation coefficients of the interpolation filter by rounding the plurality of intermediate interpolation coefficients to a plurality of integers respectively (See Jia [0049], [0069]); and applying the plurality of integer interpolation coefficients on a picture (See Jia [0053], [0061]  and [0065]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Li’s method for processing video content to incorporate the teachings of Jia wherein based on fractional reference positions of a plurality of fractional samples respectively determining a plurality of integer interpolation coefficients of the interpolation filter by rounding the plurality of intermediate interpolation coefficients to a plurality of integers respectively; and applying the plurality of integer interpolation coefficients on a picture to perform motion compensation prediction.  The motivation for performing such a modification in Li’s video processing method is to perform interpolation filtering over fractional pixel position by using 
It is noted that the combination of Li and Jia is silent about performing motion compensation prediction.
	However, Hallapuro teaches an intermediate interpolation including performing motion compensation prediction as specified in the claims (See Hallapuro [0045], [0049]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the interpolation step of video processing method and system of the combination of Li and Jia to incorporate the teachings of Hallapuro to perform motion compensation prediction.  The motivation for performing such a modification in the proposed combination of Li and Jia is to provide an interpolation filtering which will reduce the complexity in picture prediction as taught by Hallapuro (See Hallapuro [0025]-[0026]).
The Applicant should note that the memory for storing the instructions is taught in Li Fig. 1, memory 1 and in paragraphs [0054] and [0055].
The Applicant should also note that the claimed “rounding” is taught in Jia where “the interpolation filtering processing is performed for motion estimation over fractional pixel position by using the integer pixel position information to which the optimal motion vector directs in the reference picture” as detailed in Jia [0017] and [0089].

As per claim 19, most of the limitations of this claim have been noted in the above rejection of claims 1 and 10.  In addition, the combination of Li, Jia and Hallapuro further teaches a non-transitory computer readable medium storing instructions that are executable by at least one processor of a computer system, wherein the execution of the instructions causes the computer system to perform the method as noted for claims 1 and 10 (See Li [0054]-[0055]).



As per claims 7 and 16, most of the limitations of this claim have been noted in the above rejection of claims 1 and 10.  In addition, the combination of Li, Jia and Hallapuro further teaches wherein the smoothing window function is at least one of a sine function in association with the positions of the plurality of integer samples, the fractional reference positions of the plurality of fractional samples, and a smoothing parameter (See Li Fig. 6, and [0044] and [0048]).

As per claims 8 and 17, most of the limitations of this claim have been noted in the above rejection of claims 1 and 10.  In addition, the combination of Li, Jia and Hallapuro further teaches wherein an output of the smoothing window function is a constant value (See Li [0044]).

As per claims 9 and 18, most of the limitations of this claim have been noted in the above rejection of claims 1 and 10.  In addition, the combination of Li, Jia and Hallapuro further teaches wherein the constant value is equal to 1 (See Li [0044]).

Claims 2-3, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Application Publication no. 2009/0062649) in view of Jia (US Patent Application Publication no. 2014/0003524), and further in view of Hallapuro et al. (US Patent Application Publication no.  as applied to claims 1, 10 and 19 above, and further in view of Ye et al. (US Patent Application Publication no. 2020/0221122).

Regarding claims 2, 11 and 20, most of the limitations of these claims have been noted in the above rejection of claims 1, 10 and 19.
	It is noted that the combination of Li et al., Jia and Hallapuro is silent about minimizing a sum of rounding errors of the plurality of intermediate interpolation coefficients.
	However, Ye teaches minimizing a sum of rounding errors of the plurality of intermediate interpolation coefficients (See Ye [0084]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Li, Jia and Hallapuro to incorporate the teachings of Ye to provide the step of minimizing a sum of rounding errors of the plurality of intermediate interpolation coefficients.  The motivation for performing such a modification in the combination of Li, Jia and Hallapuro is to achieve the desired complexity and desired coding efficiency.
	
As per claims 3, 12, the limitation of Li, Jia, Hallapuro and Ye further teaches determining whether each of the plurality of intermediate interpolation coefficients satisfies a condition, and in response to a first intermediate interpolation coefficient satisfying the condition, rounding the first intermediate interpolation coefficient to an integer that is the nearest to the intermediate interpolation coefficient (See Li [0042] and [0050]).

6.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Application Publication no. 2009/0062649) in view of Jia (US Patent Application Publication no. .

As per claims 4 and 13, the combination of Li, Jia, Hallapuro and Ye is silent about a difference between an intermediate interpolation coefficient and an integer that is nearest to the intermediate interpolation coefficient is less than a given threshold.
	However, Koster teaches processing video content including the condition comprising a difference between an intermediate interpolation coefficient and an integer that is nearest to the intermediate interpolation coefficient is less than a given threshold (See Koster [0020] and Fig. 5, steps 42 and 44).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Li, Jia, Hallapuro and Ye with the teachings of Koster to incorporate a difference between an intermediate interpolation coefficient and an integer that is nearest to the intermediate interpolation coefficient is less than a given threshold.  The motivation for performing such a modification in the combination of Li, Jia, Hallapuro and Ye is to controlling the transition of filter function using iterative interpolation.

7.	Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record fails to teach or suggest determining a plurality of intermediate interpolation coefficients of an interpolation filter wherein in response to a determination that one or more of the 

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chuang et al. (US Patent Application Publication no. 2018/0376166) teaches memory-bandwidth efficient design for bi-directional optical flow (BIO).
Chien et al. (US Patent Application Publication no. 2012/0163460) teaches sub-pixel interpolation for video coding.
Sullivan et al. (US Patent Application Publication no. 2008/0232452) teaches parameterized filters and signaling techniques.
Wang et al. (US Patent Application Publication no. 2007/0290900) teaches integer representation of relative timing between desired output samples and corresponding input samples.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424